United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3357
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Terrent Allen Chronister,              *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                              Submitted: April 20, 2012
                                 Filed: April 23, 2012
                                  ___________

Before MURPHY, MELLOY, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

       Terrent Chronister pled guilty to failing to update his sex offender registration
in violation of 18 U.S.C. § 2250 after moving unsuccessfully to dismiss the
indictment. He was sentenced to 33 months in prison. He now appeals the district
court's order denying his motion to dismiss the indictment. We affirm in part and
reverse in part.

      Chronister was convicted in 2003 in Oregon state court for first degree
attempted unlawful sexual penetration, first degree attempted sexual abuse, and third
degree sexual abuse. Since these convictions require sex offender registration under
Oregon law, he registered as a sex offender in that state in 2003. He later signed a
form acknowledging that he was required to update his registration in Oregon and to
register with any state to which he moved. He subsequently moved to Arkansas
without updating his sex offender registration or notifying Arkansas law enforcement.

       As a result of a 2010 traffic stop, authorities discovered that he had not
registered in Arkansas as a sex offender as required by the Sex Offender Registration
and Notification Act of 2006 (SORNA). SORNA requires a sex offender to register
"in each jurisdiction where the offender resides" and to update his registration after
any change of residence. 42 U.S.C. § 16913(a), (c). SORNA gives the Attorney
General the power to decide whether these requirements apply to persons convicted
of a sex offense before its enactment. Id. § 16913(d). Anyone required to register
under SORNA due to a state sex offense who travels in interstate commerce and
"knowingly fails to register or update a registration as required by [SORNA]" is
subject to up to 10 years in prison. 18 U.S.C. § 2250(a).

       Chronister was indicted for failing to update his sex offender registration in
violation of 18 U.S.C. § 2250. He moved to dismiss the indictment, arguing that the
congressional delegation to the Attorney General of the authority to decide whether
SORNA's registration requirements were applicable to pre enactment sex offenders
violated the Constitution's nondelegation principle; that he had not received fair
notice that SORNA applied to him in violation of his Fifth Amendment right to due
process; and that SORNA registration was legally impossible in Arkansas. The
district court denied the motion. Chronister then entered a conditional guilty plea
preserving his right to appeal, and he was subsequently sentenced. He now appeals
the denial of his motion to dismiss the indictment, renewing the arguments he made
before the district court.

      We review de novo the district court's denial of the motion to dismiss the
indictment. United States v. Smith, 171 F.3d 617, 619 (8th Cir. 1999). The district

                                         -2-
court did not address Chronister's nondelegation argument on the merits since the
Eighth Circuit's precedent at that time established that defendants like Chronister
lacked standing to challenge the SORNA delegation of authority to the Attorney
General. E.g., United States v. May, 535 F.3d 912, 921 (8th Cir. 2008). After the
parties submitted briefing in this appeal, the Supreme Court decided Reynolds v.
United States, 132 S. Ct. 975, 984 (2012), which clarified that Chronister has
standing to make his nondelegation argument. We therefore remand for the district
court to consider that argument on the merits. See United States v. Fernandez, 671
F.3d 697, 698 (8th Cir. 2012).

        We reject Chronister's other arguments related to his indictment. We have held
that an offender need only be notified of state law registration requirements to satisfy
due process and to sustain a conviction under § 2250(a). United States v. Baccam,
562 F.3d 1197, 1199–1200 (8th Cir. 2009). In this case, Chronister was notified of
his state law obligation to update his registration any time he moved and also that he
was required under federal law to notify the state to which he moved. Nor was
registration in compliance with SORNA legally impossible in Arkansas. Since
Chronister could have complied with SORNA by merely registering under Arkansas
state law requirements his argument fails. See United States v. Foster, 354 F. App'x
278, 281 (8th Cir. 2009); Ark. Code Ann. § 12-12-906(a)(2) (Arkansas registration
requirements).

      Accordingly, we affirm in part, reverse in part, and remand for further
proceedings consistent with this opinion.
                      ______________________________




                                          -3-